Case 1:19-cv-01239-AT-DCF Document 101 Filed 11/16/20 Page 1of1

UNITED STATES DISTRICT COURT USDC SDNY

SOUTHERN DISTRICT OF NEW YORK DOCUMENT
EDDY TOUSSAINT, ELECTRONICALLY FILED

 

poc#
Plaintiff DATE FILED: _ 11/16/2020

 

-against-
19 Civ. 1239 (AT)
CITY OF NEW YORK, THE DEPARTMENT
FOR THE AGING, CARYN RESNICK, SAL ORDER
RULLAN, JOHN DOE(S) and JANE DOE(S)
(names currently unknown), each in his/her official
and individual capacities,

Defendants.
ANALISA TORRES, District Judge:

 

 

The Court has reviewed the parties’ letters dated October 21, 2020, and November 3, 2020.
ECF Nos. 91, 97.

1. The request for a pre-motion conference is DENIED.

2. By December 21, 2020, Defendants shall file their motion to dismiss the second amended
complaint.

3. By January 11, 2021, Plaintiff shall file his opposition to Defendants’ motion to dismiss the
second amended complaint.

4. By January 25, 2021, Defendants shall file their reply, if any.

Plaintiff's request to re-open discovery DENIED, pending resolution of the motion for

reconsidered before the Honorable Debra C. Freeman.

6. Plaintiff's request to file a motion for class certification is DENIED without prejudice to
renew.

nal

The Clerk of Court is directed to terminate the motions at ECF Nos. 91 and 97.
SO ORDERED.

Dated: November 16, 2020
New York, New York

Or

ANALISA TORRES
United States District Judge

 
